DETAILED ACTION
This action is in response to the claims filed 29 October, 2018 for application 16/000,768 filed 05 June, 2018. Currently claims 1-20 and 22-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-12, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (6D Hands: Markerless Hand Tracking for Computer Aided Design)(hereinafter “Wang1”) in view of Wang et al. (Tracking of Deformable Human Hand in Real Time as Continuous Input for Gesture-based Interaction)(hereinafter “Wang2”).

Regarding claims 1, 22 and 23, Wang1 discloses: A method of manipulating a virtual object, the method including: 
capturing images of a monitored portion of a three-dimensional (3D) sensory space (“We facilitate more efficient interactions for CAD by enabling the user to manipulate the camera perspective and objects in the scene with both hands in 3D. We can track 6 degrees of freedom for each hand and a pinching gesture for selection.” P549 right column ¶2); 
(Figure 1); 
generating for the hand detected, information to track motion of the hand, wherein the information generated includes positions of calculation points of fingers, thumb … of the hand (Figure 12, note: predicted tips are calculation points)
dynamically selecting at least one manipulation point proximate to a virtual object based on the motion tracked and positions of one or more of the calculation points (“Object translation When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 ¶4); and 
manipulating the virtual object by interaction between at least some of the calculation points and the dynamically selected manipulation point “Object translation When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 ¶4).

However, Wang1 does not explicitly disclose: palm of the hand.

Wang2 teaches: palm of the hand (“Palm and Multi-finger tracking. A coarse locating of whole hand is accomplished before the search of all fingers. Unlike traditional methods, our approach introduces an additional process of tracking detection, which decides whether need to update the current tracking model. Once it finds that current hand model is not suitable or tracking has fallen into error, the recognition process will be triggered.” P236 Wang right column ¶7, “The precision of tracking is high enough for the interaction with hand and fingers. In other words, the locating of hand, palm and fingers can guarantee the completion of interactive tasks based on visual gesture.” (p240 right column ¶2).

Wang1 and Wang2 are both in the same field of endeavor of tracking hand movements and hands interacting with objects and are analogous. Wang1 teaches an exemplary hand tracking method using fingers and thumbs. Wang2 additionally teaches the utilization of the palm in the tracking method. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hand tracking method using fingers and thumbs as disclosed by Wang1 with the additional tracking point of the palm of the hand as taught by Wang2 to yield predictable results. One would have been motivated to modify as Wang2 states the tracking of the palm in addition to fingers guarantees completion of the task (p240 right column ¶2).

Regarding claim 2, Wang1 discloses: The method of claim 1, further including detecting opposable motion and positions of the calculation points of the hand (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1, Figure 12).

Regarding claim 5, Wang1 discloses: The method of claim 1, wherein the dynamically selected manipulation point is created proximate to the virtual object based on the motion tracked and positions of the calculation points  (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1, Figure 12, When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1).

Regarding claim 7, Wang1 discloses: The method of claim 1, further including generating data for augmented display representing a position of the virtual object relative to the hand (“We address this challenge with a shadow metaphor that provides unambiguous depth cues in addition to the main 3D view. We render a virtual ground plane on which each piece projects a shadow, and we augment our pointer with a stem and base that shows its projection on the same plane [8], thereby resolving the depth ambiguity. Further, we also highlight the closest object to each hand to show which object can be selected in the current configuration.” P552 ¶1).

Regarding claim 8, Wang1 discloses: The method of claim 1, further including generating data for display representing positions in a rendered virtual space of the virtual object and the hand (“We address this challenge with a shadow metaphor that provides unambiguous depth cues in addition to the main 3D view. We render a virtual ground plane on which each piece projects a shadow, and we augment our pointer with a stem and base that shows its projection on the same plane [8], thereby resolving the depth ambiguity. Further, we also highlight the closest object to each hand to show which object can be selected in the current configuration.” P552 ¶1).

Regarding claim 9, Wang1 discloses: The method of claim 8, further including manipulating the virtual object responsive to a proximity between at least some of the calculation points and the manipulation point of the virtual object (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1, Figure 12, When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1).

Regarding claim 10, Wang1 discloses: The method of claim 1, wherein the calculation points are determined for opposable finger tips (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1).

However, Wang1 does not explicitly disclose: and a base of the hand.

Wang2 teaches: and a base of the hand (“Palm and Multi-finger tracking. A coarse locating of whole hand is accomplished before the search of all fingers. Unlike traditional methods, our approach introduces an additional process of tracking detection, which decides whether need to update the current tracking model. Once it finds that current hand model is not suitable or tracking has fallen into error, the recognition process will be triggered.” P236 Wang right column ¶7).

claim 11, Wang1 discloses: The method of claim 1, wherein the calculation points are determined for an opposable finger and thumb (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1, Figure 12).

Regarding claim 12, Wang1 discloses: The method of claim 1, further including: 
detecting two or more hands in the 3D sensory space Figure 1; 
generating for the respective hands detected, information to track respective motions of the hands, wherein the information generated includes positions of calculation points of the fingers, thumb … of the respective hands (“We facilitate more efficient interactions for CAD by enabling the user to manipulate the camera perspective and objects in the scene with both hands in 3D. We can track 6 degrees of freedom for each hand and a pinching gesture for selection.” P549 right column ¶2, “A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1)
(“The user can control rotation by pinching with both hands, using a new sheet-of-paper metaphor. The motion is inspired by the grab-and-twirl gesture developed by Cutler and colleagues [6], and reproduces what users would experience if they were handling a sheet of paper as shown in Figure 5. Compared to grab-and-twirl, we remove the dependence on the hand orientation completely. Because we can track the 3D pinch points more accurately than hand orientation, we can amplify the rotated angles to minimize motion. We detail the formulas to derive the rotation angles from these gestures in the appendix.” P552 §camera and object rotation ¶1, 
    PNG
    media_image1.png
    172
    331
    media_image1.png
    Greyscale
p557, note: click points are the manipulation points); 
defining a selection plane through the virtual object linking the two or more manipulation points (
    PNG
    media_image1.png
    172
    331
    media_image1.png
    Greyscale
p557 note: the normalized vector is a selection plane between the two points); and 
manipulating the virtual object responsive to manipulation of the selection plane (“The user can control rotation by pinching with both hands, using a new sheet-of-paper metaphor. The motion is inspired by the grab-and-twirl gesture developed by Cutler and colleagues [6], and reproduces what users would experience if they were handling a sheet of paper as shown in Figure 5. Compared to grab-and-twirl, we remove the dependence on the hand orientation completely. Because we can track the 3D pinch points more accurately than hand orientation, we can amplify the rotated angles to minimize motion. We detail the formulas to derive the rotation angles from these gestures in the appendix.” P552 §camera and object rotation ¶1, 
    PNG
    media_image1.png
    172
    331
    media_image1.png
    Greyscale
p557).

However, Wang1 does not explicitly disclose: palm of the hand.

Wang2 teaches: palm of the hand (“Palm and Multi-finger tracking. A coarse locating of whole hand is accomplished before the search of all fingers. Unlike traditional methods, our approach introduces an additional process of tracking detection, which decides whether need to update the current tracking model. Once it finds that current hand model is not suitable or tracking has fallen into error, the recognition process will be triggered.” P236 Wang right column ¶7, “The precision of tracking is high enough for the interaction with hand and fingers. In other words, the locating of hand, palm and fingers can guarantee the completion of interactive tasks based on visual gesture.” (p240 right column ¶2).
claim 17, Wang1 discloses: The method of claim 1, further including: 
tracking motion of the hand and positions of the calculation points relative to two or more virtual objects to be manipulated (“We address this challenge with a shadow metaphor that provides unambiguous depth cues in addition to the main 3D view. We render a virtual ground plane on which each piece projects a shadow, and we augment our pointer with a stem and base that shows its projection on the same plane [8], thereby resolving the depth ambiguity. Further, we also highlight the closest object to each hand to show which object can be selected in the current configuration.” P552 ¶1); 
dynamically selecting one or more manipulation points proximate to at least one of the virtual objects based on the motion tracked and positions of the calculation points (“When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1, Figure 12, see also p552 §camera and object rotation ¶1); and 
manipulating at least one of the virtual objects by interaction between at least some of the calculation points and the dynamically selected manipulation point (“When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1, Figure 12, see also p552 §camera and object rotation ¶1).
claim 18, Wang1 discloses: The method of claim 17, further including: 
tracking motion of the hand and positions of the calculation points relative to two or more virtual objects to be manipulated (“We address this challenge with a shadow metaphor that provides unambiguous depth cues in addition to the main 3D view. We render a virtual ground plane on which each piece projects a shadow, and we augment our pointer with a stem and base that shows its projection on the same plane [8], thereby resolving the depth ambiguity. Further, we also highlight the closest object to each hand to show which object can be selected in the current configuration.” P552 ¶1, “Our technique applies a data-driven pose estimation algorithm inspired by the marker-based technique of Wang et al. [25]. However, using Wang’s color glove would greatly impede users’ interaction with other input devices such as a mouse or a keyboard, and we opted for a markerless approach, which makes the tracking problem much more challenging. We extend Wang’s technique in several ways to address our needs and leverage our specific configuration. First, we sample only the limited set of hand poses relevant to our gestures rather than arbitrary configurations of the hand. We also consider only comfortable hand orientations and positions within our rectangular area. Finally, we modify the pose estimation algorithm to use two cameras rather than one.” P553 §Markerless pose estimation ¶1); 
manipulating a first virtual object by interaction between at least some of the calculation points and at least one virtual manipulation point of the first virtual object (“When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1, Figure 12, see also p552 §camera and object rotation ¶1); 
dynamically selecting at least one manipulation point of a second virtual object responsive to convergence of calculation points of the first virtual object (“When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §object translation ¶1); and 
manipulating the second virtual object when the virtual manipulation point of the first virtual object and the virtual manipulation point of the second virtual object are within a predetermined range of each other (“Instead, we “snap” a part into place when it is sufficiently close to satisfying a concentric or a coincident mate. This feature enables our prototype CAD system to facilitate the precise alignment and contact specification required in mechanical engineering.” P551 §specification of exact constraints ¶1).

Claims 3, 4, 6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang1 in view of Wang2 and further in view of Melax et al. (Dynamics Based 3D Skeletal Hand Tracking).

Regarding claim 3, Wang1 discloses: The method of claim 2, further including: 
(“When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1, Figure 12).

However, Wang1 does not explicitly disclose: assigning a strength attribute to the manipulation point based on a degree of convergence of the opposable calculation points.

Melax teaches: assigning a strength attribute to the manipulation point based on a degree of convergence of the opposable calculation points (“The interactive simulation system in the application applies forces and torques (up to realistic limits) in an attempt to have the virtual hand match the hand pose provided by the tracking. Consequently when the user’s real hand makes a fist while there is an object in front of the palm of the 3D hand model, the virtual fingers will wrap tightly around the object and apply forces to maintain the grasp.” P68-69 §6 ¶1).

Wang1, Wang2 and Melax are all in the same field of endeavor tracking hand movements and interactions between hands and objects and are analogous. Wang1 and Wang2 teaches tracking of fingers, thumb and palm and contacting objects. Melax teaches assigning force and weight to the contact. It would have been obvious to one of 

Regarding claim 4, Wang1 does not explicitly disclose: The method of claim 1, wherein the dynamically selected manipulation point is selected from a predetermined list of available manipulation points for a particular form of the virtual object.

Melax teaches: wherein the dynamically selected manipulation point is selected from a predetermined list of available manipulation points for a particular form of the virtual object (“This provides a collection of points in 3D indicating geometry that is viewable from the camera. Like collisions and joints, we use each of these points as a magnet-like constraint. In particular, we constrain the camera facing surface of our 3D tracking model to these points.” P65 ¶1).

Regarding claim 6, Wang1 discloses: The method of claim 1, further including: 
dynamically selecting at least one grasp point for the hand based on the motion tracked and positions of two or more of the calculation points (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1, Figure 12, When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1).

However, Wang1 does not explicitly disclose: wherein force applied by the calculation points is calculated between the manipulation point and grasp point.

Melax teaches: wherein force applied by the calculation points is calculated between the manipulation point and grasp point (“The interactive simulation system in the application applies forces and torques (up to realistic limits) in an attempt to have the virtual hand match the hand pose provided by the tracking. Consequently when the user’s real hand makes a fist while there is an object in front of the palm of the 3D hand model, the virtual fingers will wrap tightly around the object and apply forces to maintain the grasp.” P68-69 §6 ¶1).

Regarding claim 13, Wang1 discloses: The method of claim 1, further including: 
dynamically selecting a grasp point for the hand proximate to a point of convergence of two or more of the calculation points (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1).

However, Wang1 does not explicitly disclose: assigning a strength attribute to the grasp point based on a degree of convergence to the dynamically selected manipulation point proximate to the virtual object; and 
manipulating the virtual object responsive to the grasp point strength attribute whenever the grasp point and the manipulation point are within a predetermined range of each other.

Melax teaches: assigning a strength attribute to the grasp point based on a degree of convergence to the dynamically selected manipulation point proximate to the virtual object (“The interactive simulation system in the application applies forces and torques (up to realistic limits) in an attempt to have the virtual hand match the hand pose provided by the tracking. Consequently when the user’s real hand makes a fist while there is an object in front of the palm of the 3D hand model, the virtual fingers will wrap tightly around the object and apply forces to maintain the grasp.” P68-69 §6 ¶1); and 
manipulating the virtual object responsive to the grasp point strength attribute whenever the grasp point and the manipulation point are within a predetermined range of each other (“The interactive simulation system in the application applies forces and torques (up to realistic limits) in an attempt to have the virtual hand match the hand pose provided by the tracking. Consequently when the user’s real hand makes a fist while there is an object in front of the palm of the 3D hand model, the virtual fingers will wrap tightly around the object and apply forces to maintain the grasp.” P68-69 §6 ¶1).

Regarding claim 14, Wang1 discloses: The method of claim 13, wherein the grasp point of a pinch gesture includes convergence of at least two opposable finger or thumb contact points (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1).

Regarding claim 15, Wang1 discloses: The method of claim 13, wherein the grasp point of a grab gesture includes … with at least one opposable finger contact point (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1).



Wang2 teaches: convergence of a palm contact point (“ Palm and Multi-finger tracking. A coarse locating of whole hand is accomplished before the search of all fingers. Unlike traditional methods, our approach introduces an additional process of tracking detection, which decides whether need to update the current tracking model. Once it finds that current hand model is not suitable or tracking has fallen into error, the recognition process will be triggered.” P236 Wang right column ¶7).

Regarding claim 16, Wang1 discloses: The method of claim 13, wherein the grasp point of a swat gesture includes convergence of at least two opposable finger contact points (“A robust pinch detector is the basis of our gestures, and we address it separately from 3D tracking. Our pinch detection is based on detecting separation of the tips of the index finger and thumb in at least one of the two camera images. First, we check for extrema [18] of the silhouette close to the predicted locations of the index finger and thumb from our 3D pose estimate.” P554 §pinch/click detection ¶1).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang1 in view of Wang2 and further in view of Montgomery et al. (Spring: A General Framework for Collaborative, Real-time Surgical Simulation).

Manipulating [an object] by interaction between the hand as detected and virtual calculation points of an input side of the [object] (“When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §Object translation ¶1, Figure 12, see also p552 §camera and object rotation ¶1);
dynamically selecting at least one manipulation point proximate to a virtual object based on convergence of calculation points on an output side of the [object] (“When the user pinches with one hand, we select the closest object, and translate according to the pinching hand. If the user drags the object sufficiently close to another object, we examine the shapes of both objects and consider snapping the dragged object to generate a mate.” P552 §object translation ¶1); and 
manipulating the virtual object by interaction between calculation points of the output side of the [object] and the manipulation point on the virtual object (“Instead, we “snap” a part into place when it is sufficiently close to satisfying a concentric or a coincident mate. This feature enables our prototype CAD system to facilitate the precise alignment and contact specification required in mechanical engineering.” P551 §specification of exact constraints ¶1).

Wang1 does not explicitly disclose a virtual tool.
(“As each object is processed by the simulation and any collisions noted, each object’s collision handling routine is called. A probing interaction (pick, dilator, hand) induces an instantaneous displacement of the deformable faces to resolve the collision (relying on the antidivergence algorithm to ensure stability in degenerate cases). Grasping tools (forceps, endoscopic graspers) attract nodes of the surface to the tool tip when that tool is active, with the rest of the object is processed as a probing interaction as above. Piercing (needle, syringe) subdivides the surface at the point of entry of the tool tip, with the rest of the object considered as a probing interaction (hence, the tip of the syringe is “sharp” and pierces into tissue, while the rest of the syringe merely bumps the tissue upon interaction). Cutting interactions[28] (scalpel, scissors, endoscopic scissors) have edges that are denoted as sharp. When one of these edges comes in contact with the tissue, the tissue is cut and the mesh subdivided. If a non-sharp edge or face comes in contact with the tissue, then a probing interaction is produced (the back of a scalpel can be used to probe, while the cutting edge can be used to slice the tissue). A cauterizing interaction (roller ablator, loop cautery), when active and in contact with tissue, progressively yellows, browns, then blackens the area of contact by changing the color of the contacted faces and using blended textures to achieve the desired graphical result.” p6 §2.8 ¶1).

Wang1, Wang2 and Montgomery are all in the same field of endeavor of tracking and simulating hands and tools and are analogous. Wang1 and Wang2 teach tracking 

Regarding claim 19, Wang1 does not explicitly disclose: The method of claim 19, wherein the virtual tool is at least one of a scissor and manipulating the virtual object further includes cutting the virtual object and a scalpel and manipulating the virtual object further includes slicing the virtual object.

Montgomery teaches: wherein the virtual tool is at least one of a scissor and manipulating the virtual object further includes cutting the virtual object and a scalpel and manipulating the virtual object further includes slicing the virtual object (“As each object is processed by the simulation and any collisions noted, each object’s collision handling routine is called. A probing interaction (pick, dilator, hand) induces an instantaneous displacement of the deformable faces to resolve the collision (relying on the antidivergence algorithm to ensure stability in degenerate cases). Grasping tools (forceps, endoscopic graspers) attract nodes of the surface to the tool tip when that tool is active, with the rest of the object is processed as a probing interaction as above. Piercing (needle, syringe) subdivides the surface at the point of entry of the tool tip, with the rest of the object considered as a probing interaction (hence, the tip of the syringe is “sharp” and pierces into tissue, while the rest of the syringe merely bumps the tissue upon interaction). Cutting interactions[28] (scalpel, scissors, endoscopic scissors) have edges that are denoted as sharp. When one of these edges comes in contact with the tissue, the tissue is cut and the mesh subdivided. If a non-sharp edge or face comes in contact with the tissue, then a probing interaction is produced (the back of a scalpel can be used to probe, while the cutting edge can be used to slice the tissue). A cauterizing interaction (roller ablator, loop cautery), when active and in contact with tissue, progressively yellows, browns, then blackens the area of contact by changing the color of the contacted faces and using blended textures to achieve the desired graphical result.” Montgomery p6 §2.8 ¶1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-23 of U.S. Patent No. 9,996,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20, 22 and 23 are fully anticipated by claims 1-19 and 21-23 of the ‘797 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al. (3D Fingertip and Palm Tracking in Depth Image Sequences) and Hilleges et al. (US 2014/0104274) both teach hand tracking and object manipulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/Primary Examiner, Art Unit 2122